DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the first leg section" in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation “the transition” in line 15. There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation “the length” in lines 2-3. There is insufficient antecedent basis for this limitation in the claim.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 4 recites the broad recitation “at least 80%”, and the claim also recites “preferably formed over at least 90%” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower 
Claim 5 recites the limitation “the average thickness dimension” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation “the average thickness dimension” in lines 3-4. There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites “about 300%” in line 3. The term “about” renders the claim indefinite because the scope of “about 300%” is unclear.
Claim 7 recites the limitation “the longitudinal axis” in line 5. There is insufficient antecedent basis for this limitation in the claim.
Claim 7 appears to define a frame height of the frame. The frame height “results from the distance between a free end of a leg section at a point of the outer edge of the C-shaped frame in the direction of the longitudinal axis of the leg section and at right angles to a tool axis that can be provided on the C-shaped frame”. However, the claim does not appear to recite a second feature that the distance is “between”, but only appears to describe the first feature (i.e. a free end of a leg section) in detail. The claim is thus entirely unclear, rendering it essentially impossible for one to determine what the distance and thus scope of the claim is.
Claim 8 recites the limitation “the frame height” in line 3. There is insufficient antecedent basis for this limitation in the claim.
Claim 8 is essentially incomprehensible as it is completely unclear to the examiner what the claimed “edge region” or “a parallel” is, or how exactly they are related to the tool axis. It is unclear what is meant by “the reinforcing section relates to an edge region”. The claimed tool axis is also defined be non-positively recited features (punch and die - see claim 1) and so is not well defined in scope. It is also unclear how the claimed “parallel… predefines 20% of the frame height”.
Claim 9 recites “the thickness dimension”. It is unclear to which thickness dimension this refers because multiple are potentially established in claim 1.
The remaining claims are rejected by virtue of their dependency on a rejected parent claim.


(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 16 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
Claim 16 recites a cold-joining tool comprising the device as claimed in claim 13. Claim 13 in turn recites “A device for cold joining…” Claim 16 thus differs from claim 13 by reciting a “tool”. It is unclear how merely reciting a tool adds substantive subject matter to the “device for cold joining” of claim 13. Thus, it does not appear that claim 16 further limits the claim upon which it depends because it appears to be substantially identical thereto.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1, 3-8, 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Condliff (U.S. PGPub 2008/0276444, cited in IDS).
Claim 1: Condliff discloses a C-shaped frame (24 - paragraph 20) for a device for cold joining (e.g. riveting), wherein the C-shaped frame has two leg sections (24a, 24b) spaced apart from one another and a connection section (generally vertical frame section connecting 24a and 24b to the left in Fig. 1, for example), wherein a punch unit (42 - Fig. 1) of the device can be provided at a free end of the first leg section (24b), and a die unit (46) of the device can be provided at a free end of a second leg section (24a), so that, when ready to use, the punch unit and the die unit are located opposite one another and predefine a tool axis (34b), and wherein ends of the leg sections that face away from the free ends are connected to one another via the connection section (evident in Fig. 1), wherein the C-shaped frame has a first surface side and a second surface side opposite the first surface side (generally flat surfaces of the frame parallel to plane of the page in Fig. 1), wherein an outer contour of the C-shaped frame is determined by an outer edge of the C-shaped frame in the transition between the two surface sides (the frame has a generally arcuate outer edge contour), wherein the C-shaped frame comprises a reinforcing section, which is provided on the outer edge along the outer contour of the C-shaped frame (i.e. the flange following the outer edge of the frame, perpendicular to the surface sides), wherein there are multiple portions of the reinforcing section each having an associated thickness dimension of the portion over a profile of the reinforcing section, as seen along the outer edge (the length of the reinforcement can be arbitrarily broken into any number of sections as the sections are not particularly defined in the claim).
Condliff does not disclose that an extent of the respective portions along the outer edge and parallel to a surface side is in each case at least 30 millimeters. Put another way, the overall peripheral length of the reinforcement, with a minimum of two arbitrary lengthwise sections of equal lengths of 30mm each, is not necessarily at least 60mm. However, the examiner notes that without further context this limitation does little more than imply an overall size of the tool as it represents only one dimension of the whole structure. Therefore, whatever the (undisclosed) lengths of the arbitrary reinforcement sections of Condliff may be, the claimed limitation in its broadest reasonable interpretation represents at most a Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984). Also, mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled. In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976). It is also noted that the frame of Condliff is intended for riveting aircraft structures (paragraph 11), and such riveting device are known to be relatively large. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the claimed length of reinforcement sections, or essentially the peripheral length of the reinforcement, by virtue of the overall scale of the device.
Claims 3, 5, and 6: It is clear from the figures of Condliff that a thickness dimension (e.g. a dimension D1 or D2 according to the instant application) of the reinforcing section of the C-shaped frame is substantially greater than an average thickness dimension of the remaining part of the C-shaped frame. While the figures are not necessarily drawn to scale, the examiner further submits that they would have reasonably taught to one of ordinary skill that the reinforcing section has a thickness dimension which is at least twice as great as, or even more than 300% greater than, the average thickness dimension of the remaining part of the C-shaped frame (noting that in Figs. 1-2, the relative thickness of the frame between side surfaces is seen in the inner edges of the openings therein, while the reinforcing flange extends well beyond the side surfaces by an extent clearly greater than this thickness in both directions as seen in Figs. 1-2, suggesting it is at least more than three times the thickness of the remainder of the frame).
Claims 4: The reinforcing section is formed over at least 80% or even 90% of the length of the outer edge of the C-shaped frame (essentially the entire outer edge, noting that the outer edge delimiting the “C-shaped frame” portion is somewhat fluid and arbitrarily defined).
Claim 7: The C-shaped frame has an overall frame height which results from the distance between a free end of a leg section at a point of the outer edge of the C-shaped frame in the direction of the longitudinal axis of the leg section (e.g. the ends of the legs holding the die and punch) and at right angles to a tool axis (34b) that can be provided on the C-shaped frame. As noted above, the claim does 
Claim 8: The reinforcing section (flange) relates to an edge region (e.g. outer edge/contour) which is further removed from the tool axis (34b) than a parallel to the tool axis that can be provided on the C-shaped frame (any arbitrary axis parallel to 34b and interesting the frame) and which predefines 20% of the frame height. The examiner notes that the indefinite nature of this claim as discussed above renders it unclear how best to address it with respect to the prior art.
Claims 11-12: The first leg section comprises two first beam sections, which are separated from one another by a first weakening section (i.e. an opening or cutout, several of which are apparent in Figs. 1-2) in the first leg section (e.g. portions of leg portion 24a or 24b located above and below on the aforementioned openings). The second leg section (the other of 24a or 24b) comprises two similar second beam sections, which are separated from one another by a second weakening section (opening/cutout) in the second leg section.
Claim 13: Condliff discloses a device for cold joining (riveting tool) wherein the device has a C-shaped frame as claimed in claim 1 (as discussed above), wherein a punch unit (42) of the device is provided at a free end of a first leg section, and a die unit (46) of the device is provided at a free end of a second leg section (as discussed for claim 1 above).
Claim 14: A drive unit that can be assigned to the punch unit and/or the die unit is provided, wherein the drive unit comprises a hydro-pneumatic drive with pressure boost and/or an electric drive (paragraph 25). 
Claim 15: Condliff discloses a cold-joining tool (riveting tool) comprising the C-shaped frame as claimed in claim 1 (as discussed above). 
Claim 16: Condliff discloses a cold-joining tool (riveting tool) comprising the device as claimed in claim 13 (as discussed above).

Claims 2, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Condliff as applied to claim 1 above, and further in view of Arora et al. (“Design of Beams” NPL).
The examiner’s understanding is that claim 2 is essentially defining a “width” (e.g. B2 or similar in Fig. 3 of the instant application) of at least 5 millimeters to a maximum of 150 millimeters, claim 9 defines a thickness dimension (e.g. D1 or similar) of the reinforcing section between 30 millimeters and 150 millimeters, and a cross-sectional area of the reinforcing section is between 500 mm.sup.2 and 7000 mm.sup.2. However, it is noted that the C-shaped frame of the claimed invention essentially defines an I-beam structure in cross section. Furthermore, the claimed width, thickness, and cross-sectional areas of the frame are also key dimensions on the design of I-beams. One of ordinary skill in the art would have recognized that determining these dimensions would have been important in the proper design on an I-beam structure, for example as taught by Arora et al. (see width tf, thickness bf, and area A - pages 1, 3, 6, and 7 for example). The various dimensions of an I-beam are well understood to contribute to the beam’s stiffness, strength, and other properties. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected values for any of these dimensions within the claimed ranges as a matter of routine optimization since it has been held that “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). The individual dimensions of claims 2, 9, and 10 are also subject to the same argument presented for claim 1, wherein the dimensions are largely dependent on the overall scale of the device. Therefore, any of the claimed ranges may have also been obvious depending upon the required scale of the device based on the workpiece being riveted, for example.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. PGPub 2015/0096244 discloses a design of an I-beam wherein the flanges of the beam change in width over the length of the beam.
U.S. PGPub 2012/0186191 and U.S. PGPub 2020/0308832 disclose particular I-beam designs.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218.  The examiner can normally be reached on 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew P Travers/Primary Examiner, Art Unit 3726